Name: Commission Regulation (EEC) No 3213/83 of 15 November 1983 amending Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies
 Type: Regulation
 Subject Matter: marketing;  trade policy;  plant product;  agri-foodstuffs;  civil law
 Date Published: nan

 No L 318/6 Official Journal of the European Communities 16 . 11 . 83 COMMISSION REGULATION (EEC) No 3213/83 of 15 November 1983 amending Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by inter ­ vention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular Article 7 (4) thereof, Whereas Article 1 of Council Regulation (EEC) No 327/71 (3) provides for contracts for first processing and market preparation to be concluded by means of an invitation to tender ; whereas contracts may be awarded only to the most advantageous tender and provided it does not exceed an amount to be deter ­ mined for each variety ; Whereas these amounts were fixed by Commission Regulation (EEC) No 2603/71 (4), as last amended by Regulation (EEC) No 2728/81 (*) ; whereas, since these amounts were last brought up to date , the basis for their calculation has changed substantially for certain varieties ; whereas these amounts should therefore again be brought up to date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco , HAS ADOPTED THIS REGULATION : A rticle 1 The Annex to Regulation (EEC) No 2603/71 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4 . 1970 , p. 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p. 27 . 3 OJ No L 39 , 17 . 2 . 1971 , p. 3 . O OJ No L 269 , 8 . 12 . 1971 , p . 11 . fa OJ No L 272, 26 . 9 . 1981 , p . 1 . 16. 11 . 83 Official Journal of the European Communities No L 318/7 ANNEX Amount referred to in Article 1 (6) of Regulation (EEC) No 327/71 Serial No Varieties Amount in ECU/kg of leaf tobacco 1 Badischer Geudertheimer 0,787 2 Badischer Burley E 0,784 3 Virgin D 0,737 4 (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof Philippin Petit Grammont (Flobecq) Semois Appelterre | 0,556 5 ' Nijkerk 0,447 6 (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof J 0,557 7 Bright 0,796 8 9 Burley I Maryland | 0,741 10 (a) Kentucky and hybrids thereof (b) Moro di Cori (c) Salento | 0,588 11 (a) Forchheimer Havanna II c) (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano | 0,734 12 (a) Beneventano (b) Brasile Selvaggio and similar varieties | 0,545 13 Xanti-Yaka 1,219 14 (a) Perustitza (b) Samsun 0,830 0,852 15 Erzegovina and similar varieties 0,758 16 (a) Round Tip (b) Scafati (c) Sumatra I | 8,000 17 Basma 1,075 18 Katerini and similar varieties 1,097 19 (a) Kaba Koulak classic (b) Elassona \ 20 (a) Kaba Koulak non-classic (b) Myrodata Smyrne, Trapezous and Phi 1 l 21 Myrodata Agrinion &gt; 0,990 22 Zichnomyrodata \ 23 Tsebelia 1 24 Mavra / 25 Burley GR 0,546 26 Virginia GR 0,754